Investor UpdateJune 2, 2009 Cautionary Statement Statements made in this presentation that relate to future performance or financial results of the Company are forward-looking statements which involve risks and uncertainties that could cause actual performance or results to materially differ.Such risks and uncertainties include, but are not limited to: the outcome of, or developments concerning, PepsiCo’s proposal to purchase all outstanding shares of the Company that it does not already own; the outcome of, and expenses associated with, any litigation related to PepsiCo’s acquisition proposal; PepsiCo’s ability to affect matters concerning us through its equity ownership of PBG, representation on our Board and approval rights under our Master Bottling Agreement; material changes in expected levels of bottler incentive payments from PepsiCo; material changes from expectations in the cost or availability of ingredients, packaging materials, other raw materials or energy; an inability to achieve strategic business plan targets; material changes in capital investment for infrastructure and an inability to achieve the expected timing for returns on cold-drink equipment and related infrastructure expenditures; an inability to successfully integrate acquired businesses or to meet projections for performance in newly acquired territories; loss of key members of management; and changes in laws and regulations governing the manufacture and sale of food and beverages, the environment, transportation, employee safety, labor and government contracts.For additional information on these and other risks and uncertainties that could cause PBG’s actual results to materially differ from those set forth herein, please see PBG’s Securities and Exchange Commission reports, including PBG’s annual report on Form 10-K for the year ended December 27, 2008.PBG undertakes no obligation to update any of the forward-looking statements set forth herein.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as to the date hereof.We have disclosed certain non-GAAP measures within this presentation.Our 2009 financial outlook also contains non-GAAP measures.“Non-GAAP” measures include those designated as “Comparable” as well as Operating Free Cash Flow (OFCF). Please see reconciliations to their respective measures prescribed by accounting principles generally accepted in the U.S. included on our website at www.pbg.com under Investor Relations. Agenda Track Record of Success PBG… A Strategic Gem Strong Financial Outlook Review of PepsiCo Proposal Track Record of Success Strong Financial
